Exhibit 10.6

 

 

 

 

LEASE AGREEMENT

between

MALONE 29 PITMAN ROAD PROPERTIES, LLC

(“Landlord”)

and

NORTHERN POWER SYSTEMS, INC.

(“Tenant”)

Dated as of June 19, 2014

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

Lease of Premises

     1   

Section 2.

  

Term of Lease

     1   

Section 3.

  

Use of Premises

     2   

Section 4.

  

Minimum Rent

     2   

Section 5.

  

Security Deposit

     3   

Section 6.

  

Common Area Charges

     3   

Section 7.

  

Tenant’s Taxes

     3   

Section 8.

  

Tenant’s Maintenance and Utilities

     3   

Section 9.

  

Casualty Insurance

     4   

Section 10.

  

Liability Insurance

     4   

Section 11.

  

Net Lease

     4   

Section 12.

  

Alterations

     4   

Section 13.

  

Repairs, Replacements

     5   

Section 14.

  

Tenant to Comply with Laws, etc

     6   

Section 15.

  

No Waiver

     6   

Section 16.

  

Landlord’s Right of Access

     7   

Section 17.

  

Priority of Mortgages

     7   

Section 18.

  

Assignment, Subletting

     7   

Section 19.

  

Damage or Destruction

     7   

Section 20.

  

Eminent Domain

     8   

Section 21.

  

Indemnity

     8   

Section 22.

  

Events of Default, Remedies, Damages

     9   

Section 23.

  

Signs

     11   

Section 24.

  

Broker Commissions

     11   

Section 25.

  

Environmental Covenants

     11   

Section 26.

  

Lease Not to be Recorded

     12   

Section 27.

  

Quiet Enjoyment

     12   

Section 28.

  

Notices

     12   

Section 29.

  

Disclaimer for Security

     13   

Section 30.

  

Waiver of Rule of Construction

     13   

Section 31.

  

Delinquent Rent and Additional Rent

     13   

Section 32.

  

Holding Over

     13   

Section 33.

  

Force Majeure

     13   

Section 34.

  

Successors and Assigns

     14   

Section 35.

  

Termination

     14   

Section 36.

  

Landlord Not Personally Liable

     14   

Section 37.

  

Authorization and Binding Effect of Agreement

     14   

Section 38.

  

Entire Agreement, Applicable Law

     14   

Section 39.

  

No Option

     15   

Section 40.

  

Counterparts

     15   

 

-i-



--------------------------------------------------------------------------------

Exhibits

Exhibit “A” - Property Site Plan

Exhibit “B” - Description of the Landlord’s Property

Exhibit “C” - General Systems and Equipment

 

-ii-



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement (the “Lease”) is by and between MALONE PROPERTIES, INC., a
Vermont corporation with a place of business in Montpelier, Vermont (the
“Landlord”) and NORTHERN POWER SYSTEMS, INC., a Delaware corporation with a
place of business in Barre, Vermont (the “Tenant”).

Background

1 . Landlord is the owner of a 115,000+/- square foot commercial building
located at 29 Pitman Road in Barre, Vermont (“Landlord’s Building”), as depicted
on the site plan attached hereto as Exhibit “A” (the “Site Plan”).

2 . Tenant wishes to lease from Landlord, and Landlord wishes to lease to
Tenant, all of Landlord’s Building according to the following terms and
conditions.

N O W , T H E R E F O R E ,

In consideration of the promises and the mutual covenants and agreements herein
set forth, and in reliance on the representations and warranties contained
herein, the parties hereby agree as follows:

Section 1. Lease of Premises. Landlord hereby leases and rents to Tenant, and
Tenant hereby takes from Landlord, the following described land, premises and
property (hereinafter referred to as the “Premises” or “Leased Premises”):

Being all of Landlord’s Building containing 115,000 square feet, more or less,
located on four (4) parcels of land located at 29 Pitman Road in Barre, Vermont,
all as further described in Exhibit “B” attached hereto (the “Property”).

The Premises include the right of Tenant, its agents, invitees, licensees,
business visitors, and guests, in common with Landlord and others: (i) to cross
and re-cross the driveways, parking lots, walkways and open lands depicted on
the Site Plan for the purpose of ingress and egress; (ii) to park in the parking
spaces within the parking area depicted on the Site Plan, without additional
charge from Landlord, to the extent reasonably required for the uses specified
herein, subject to the requirements of applicable laws and ordinances; and
(iii) to use the signage for the Landlord’s Building, subject to the
requirements of applicable laws and ordinances and the specific provisions of
Section 23 of this Lease. Landlord shall retain the right to relocate such
parking areas, roadways, and walkways and to establish reasonable rules and
regulations for their use, but no such relocation, rule or regulation will
materially adversely affect Tenant’s ability to access, use and enjoy the Leased
Premises for the purposes hereinafter specified.

The Leased Premises are subject to: (i) all covenants, restrictions and
easements of record provided none of the foregoing unreasonably limit the use of
the Premises for Tenant’s intended use; and (ii) all zoning regulations,
ordinances, building restrictions, regulations and permits of any municipal,
county, state or federal department having jurisdiction over the Leased
Premises.

Section 2. Term of Lease. The Premises are hereby leased to Tenant, subject to
all of the terms and conditions herein contained, for an initial term (the
“Initial Term”) which shall commence on June 19, 2014 (the “Commencement Date”)
and expire on the fifth (5th) anniversary of the Commencement Date, or on June
19, 2019.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, effective at each of the second (2nd), third
(3rd) and fourth (4th) anniversary of the Commencement Date of this Lease,
Tenant shall have an annual right to terminate this Lease. Tenant shall provide
not less than six (6) months’ notice of the exercise of its right to terminate
this Lease, such notice to be delivered not less than six (6) months before the
applicable anniversary date.

Provided Tenant is not then in default under any of the terms or conditions of
this Lease Agreement, all rent required to be paid by Tenant during the Initial
Term has been paid in full, and Landlord is not prohibited by applicable law
from renewing or extending this Lease Agreement, Tenant shall have an option to
renew or extend this Lease Agreement for one (1) renewal term of three (3) years
on all of the same terms and conditions set forth herein, except for the amount
of Minimum Rent which is due (as described below), and that upon the exercise of
the renewal term, there shall be no further option to renew or extend (the
“Renewal Term”). The option to renew must be exercised, if at all, by written
notice to Landlord in accordance with the terms of Section 28 below not later
than six (6) months before the expiration of the Initial Term. The Initial Term
and the Renewal Term are sometimes hereinafter referred to collectively as the
“Term”.

Section 3. Use of Premises. Tenant shall use and occupy the Premises for the
manufacturing and development of wind turbines and associated components,
together with other incidental office and warehouse uses, and for any other use
permitted by law which may arise as essential to Tenant’s business. Unless
specified above, Premises may not be used for any other purpose without the
Landlord’s consent, which consent shall not be unreasonably withheld or delayed.
Tenant will operate the Premises and Tenant’s business in a manner consistent
with the character and quality of the building within which the Premises are
located. Tenant shall keep the area of the Premises in a neat, clean and safe
condition. Tenant shall have 24-hour access to the Premises seven days a week;
provided, however, that in occupying the Premises, Tenant shall not operate its
business so as to overburden or exceed the capacity of the utility services
installed in the building within which the Premises are located.

Section 4. Minimum Rent. During the Initial Term, Tenant agrees to pay to
Landlord, without demand or set off, in lawful money of the United States, at
the address specified in Section 28, or at such other location as Landlord may
hereafter designate in writing, Minimum Rent for the Leased Premises which shall
be Three Dollars ($3.00) per square foot, or Three Hundred Forty Five Thousand
Dollars ($345,000.00) per year, which, for the convenience of the Landlord,
shall be paid in equal monthly installments of Twenty Eight Thousand Seven
Hundred Fifty Dollars ($28,750.00). During Renewal Term, if exercised, the
Minimum Rent shall be Three and 50/100 Dollars ($3.50) per square foot, or Four
Hundred Two Thousand Five Hundred Dollars ($402,500.00) per year, which shall be
paid in equal monthly installments of Thirty Three Thousand Five Hundred Forty
One and 67/100 Dollars ($33,541.67). Each installment of Minimum Rent and
Additional Rent (as hereinafter defined), shall be due and payable in advance,
on the first day of each month. The first payment of Minimum Rent and Additional
Rent shall be due and payable on the Commencement Date. Rent for any period of
less than a full month shall be prorated.

The Minimum Rent and all other sums payable under this Lease shall be paid
without notice, demand, counterclaim, set off, deduction, or defense and without
abatement, suspension, diminution, or reduction, and the obligations and
liabilities of Tenant under this Lease shall in no way be released, discharged
or otherwise affected (except as otherwise expressly provided in this Lease
herein) by reason of any occurrence whatsoever.

 

- 2 -



--------------------------------------------------------------------------------

Section 5. Security Deposit. Landlord and Tenant acknowledge that Tenant shall
not be required to pay a security deposit under this Lease.

Section 6. Common Area Charges. Tenant shall pay, as Additional Rent, Tenant’s
pro rata share of the real estate taxes and insurance premiums described below
for Landlord’s Building (“CAM”). Tenant’s pro rata share is 100%. CAM consists
of all municipal charges and taxes assessed against the real estate upon which
the Premises are located (including municipal and state-wide property tax
assessments) and insurance premiums for all insurance carried by the Landlord
with respect to the real estate and the building within which the Premises are
located. Tenant shall have the right to contest and seek abatement and/or
reduction of real estate taxes, and Landlord shall cooperate with any such
efforts at no cost to Landlord. If Landlord receives a refund of any portion of
real estate taxes that were included in the real estate taxes paid by Tenant,
then Landlord shall reimburse Tenant its pro rata share of the refunded taxes,
less any non-reimbursed expenses that Landlord reasonably incurred to obtain the
refund.

For the convenience of the Landlord, CAM shall be paid in monthly installments
due and payable at the time of the payment of Minimum Rent. Landlord shall
determine a reasonable estimate of the CAM and shall advise Tenant of the
estimated amount of CAM and Tenant’s pro rata share of CAM. Not less frequently
than once each year, Landlord shall compare the actual expense for CAM to the
estimated expenses and shall provide Tenant with a statement indicating whether
the estimated CAM was greater or less than the actual CAM. To the extent the
actual CAM was less than the estimated CAM, Landlord will credit the excess
against future rent payments due from Tenant or will pay such amount in cash if
no future rent payments are to be paid by Tenant (e.g., at the end of the Lease
term). To the extent actual CAM exceeds the estimated CAM, Tenant shall pay the
difference to Landlord within thirty (30) days of the date the statement is
delivered to Tenant. Landlord will preserve the records of the actual CAM for
inspection by Tenant for two (2) years from the date of the annual statement to
which the receipts apply, and Tenant shall have the right to inspect such
records. For the first year of the Term, CAM is estimated to be Eighty-Five
Thousand Nine Hundred Ninety-Two Dollars ($85,992), or Seven Thousand One
Hundred Sixty-Six Dollars ($7,166) per month.

Section 7. Tenant’s Taxes. Tenant shall pay when due all taxes assessed against
the Tenant on account of the Tenant’s personal property on the Premises, and
Tenant’s use and occupancy of the Premises under this Lease. The term “when due”
as used in this Lease means on or before the date Tenant will incur penalties
for the failure to pay such taxes.

Section 8. Tenant’s Maintenance and Utilities. Subject to the Landlord’s
obligations to make major repairs and capital improvements as set forth in
Section 13, Tenant shall operate and maintain the Leased Premises and each and
every part thereof and the facilities, mechanical systems, machinery and
equipment therein contained at its own cost and expense and, beginning on the
Commencement Date, shall pay all directly all charges for water, sewer, gas,
electricity, light, heat, power, telephone and any other services used, rendered
or supplied upon or in connection with the Leased Premises, including, without
limitation, connection fees or costs charged for the supply of such services or
the installation of Tenant’s meters, and Tenant shall indemnify and save
harmless Landlord on such account. Landlord shall not be responsible for the
failure of water supply, gas, heat, power, electric current, telephone or other
service, or for any damage to property occasioned by the breakage, leakage or
obstruction of any pipes or other leakage in or about the Leased Premises,
unless caused by the gross negligence or willful misconduct of Landlord, its
employees, agents or contractors. If any essential services (such as HVAC,
access, electricity, or water) are interrupted and such interruption does not
result from Tenant’s negligence or willful misconduct, Tenant is entitled to an
abatement of rent beginning on the later of (i) the fourth (4th) consecutive
business day following such interruption, or (ii) the date when Tenant stops
using the Leased Premises because of the interruption. If such interruption is
not remedied within one hundred twenty (120) days from the date it commenced,
then Tenant shall have the right to terminate this Lease. During any such
interruption, Landlord shall use reasonable efforts to restore the services.

 

- 3 -



--------------------------------------------------------------------------------

Section 9. Casualty Insurance. Landlord will insure the building within which
the Premises are located and all of Landlord’s personal property therein against
loss by fire, in such amounts as Landlord may consider reasonable, by policies
which shall include standard extended coverage endorsements. The cost of the
premiums for such insurance shall be included in the CAM. Tenant shall be
responsible for maintaining any and all insurance upon Tenant’s property in and
upon the Leased Premises, by policies which shall name Landlord as an additional
insured, as Landlord’s interests may appear, and Landlord shall not be held
responsible for any damage thereto unless caused by the gross negligence or
willful misconduct of Landlord, its employees, agents or contractors. Neither
Tenant nor Landlord, nor their respective agents, employees or guests, shall be
liable to the others for any loss or damage to the Leased Premises by fire or
any other cause within the scope of such fire and extended coverage insurance,
it being understood that provided any such damage is covered by existing
insurance policies, the parties shall look solely to the insurer for
reimbursement for such loss or damage.

Section 10. Liability Insurance. Tenant, at Tenant’s own cost and expense, will
maintain a policy or policies of liability insurance insuring Landlord and
Tenant against all claims or demands for personal injuries to or death of any
person, and damage to or destruction or loss of property, which may or may be
claimed to have occurred on the Leased Premises or in the vicinity of the same.
Such policies shall cover such risks and be in such amounts as Landlord from
time to time may reasonably request, but in any event in an amount not less than
Two Million Dollars and 00/100 ($2,000,000.00) for injury to or death of any one
person or for damage to or destruction or loss of property. Tenant shall deliver
to Landlord certificates of such insurance coverage upon demand by Landlord,
which certificates shall name Landlord as an additional insured.

Section 11. Net Lease. It is understood and agreed that the Minimum Rent and
Additional Rent to be paid to Landlord by Tenant hereunder shall be absolutely
net to the Landlord, and this Lease shall be interpreted and construed to that
effect.

Section 12. Alterations.

 

  (a) Except as hereinafter expressly provided, Tenant shall not make or permit
to be made any alterations, additions, changes or improvements in or to the
Leased Premises or any part thereof which would cost in excess of Twenty-Five
Thousand Dollars ($25,000) without first obtaining the written consent of
Landlord thereto (which consent Landlord agrees not to unreasonably withhold,
condition or delay, provided Tenant has fully complied with each and every term,
covenant and condition in this Lease and, with respect to such alterations,
additions, changes or improvements, has provided Landlord with such liability
insurance policies and/or surety bonds as Landlord may reasonably request).
Notwithstanding the foregoing, Tenant shall not make or permit to be made any
alterations, additions, changes or improvements in or to the structural
components of the Leased Premises (regardless of cost) without first obtaining
the written consent of Landlord, which otherwise shall be subject to the
foregoing terms and conditions.

 

  (b)

Before requesting Landlord’s consent, Tenant shall submit to Landlord detailed
plans and specifications in duplicate of such proposed alterations, changes,
additions or improvements, one of which copies may be retained by Landlord.
Landlord shall be entitled to withhold its consent to any such alterations,
additions, changes, or improvements, until such time as Tenant provides Landlord
with reasonable evidence of the approval of such alterations, additions, changes
or improvements by any and all

 

- 4 -



--------------------------------------------------------------------------------

  municipal, state, federal or other governmental or other authorities, offices
and departments now existing or hereafter created having jurisdiction over the
Premises, and of the Board of Fire Underwriters or other like body, which
approvals Tenant shall obtain at its own cost and expense.

 

  (c) Landlord, its architect, agents and employees, shall, upon reasonable
notice, have the right to enter upon the Leased Premises in a reasonable manner
and at all reasonable times during the course of any such alterations,
additions, changes or improvements for the purpose of inspection and of finding
out whether such work conforms to the approved plans and specifications and with
the agreements herein contained.

 

  (d) Any and all alterations, additions, improvements and changes made by
Tenant at any time and all governmental approvals therefor shall immediately be
and become the property of Landlord without any payment therefor by Landlord;
provided, however, that it is expressly understood and agreed that any trade
fixtures or other fixtures added by Tenant (other than those which are required
by the terms of this Lease to be provided by Tenant as a result of its
obligation to repair or replace property furnished by Landlord) shall remain the
property of Tenant and may be removed by Tenant, at Tenant’s expense, upon the
expiration or earlier termination of this Lease, provided that any damage caused
thereby is immediately repaired by Tenant.

 

  (e) Tenant, at its own cost and expense, will cause any and all mechanics’
liens and perfections of the same which may be filed against the Leased Premises
to be paid and satisfied of record within thirty (30) days after Landlord shall
send to Tenant written notice by registered mail of the filing of any notice
thereof against the Premises or the owner, for or purporting to be for labor or
materials alleged to be furnished or to be charged by or for Tenant at the
Leased Premises, or will bond such mechanics’ liens within said thirty (30) day
period and use its good faith efforts to have such liens discharged by an order
of a court of competent jurisdiction as promptly as possible.

 

  (f) Any alterations, improvements or other work once begun must be prosecuted
with reasonable diligence to completion and, subject to the provisions of
Subsection 12(e), above, be paid for by Tenant in full, free and clear of liens
or encumbrances against the Leased Premises or Landlord, and must be performed
in all respects in accordance with law.

Section 13. Repairs, Replacements. Tenant has inspected and is familiar with the
condition of the Leased Premises, and Tenant shall take and accept the same “as
is,” with no further representations or warranties of any kind with respect to
the quality of the Premises or the suitability of the Premises for Tenant’s
intended use. Landlord shall be responsible for structural repairs and repairs
to the roof at Landlord’s sole expense and not subject to any reimbursement by
Tenant. Tenant shall perform or cause to be performed regular periodic and
preventative maintenance on the heating, air conditioning, plumbing and similar
systems and on all machinery and equipment located in the Leased Premises
included under “General Systems and Equipment” on Exhibit “C” attached hereto,
and shall at all times keep the Leased Premises and such systems, machinery and
equipment clean and in good order and repair, subject to Landlord’s obligations
to make major repairs and capital improvements as set forth below. Landlord will
have the right to cause its agents to inspect the Leased Premises in a
reasonable manner, upon at least 24 hours’ prior notice, and at all reasonable
times to assure that Tenant is complying with its duties to repair and maintain
hereunder. Any defect or deficiency noted as a result of such inspection shall
be reported to Tenant and, provided such defect or deficiency is Tenant’s
responsibility as specified herein, unless the same is corrected and remedied
forthwith by Tenant, Landlord shall have the right to correct and remedy

 

- 5 -



--------------------------------------------------------------------------------

the same, at Tenant’s expense, and the costs of doing so shall immediately be
paid by Tenant to Landlord, as Additional Rent. Subject to Landlord’s
obligations to make major repairs and capital improvements as set forth below,
Tenant shall make all maintenance minor repairs and minor replacements to the
interior portions of the Leased Premises and its systems as may be reasonably
required to place, keep and maintain the same in good order and state of repair,
including repairs to any glass which may become broken. Notwithstanding the
foregoing, Landlord shall be responsible for making major repairs or capital
replacements (of the plumbing, electrical, sprinkler, HVAC systems and other
general systems and equipment which include the systems and equipment set forth
under the heading “General Systems and Equipment” on Exhibit “C”. For the
purposes hereof, “major repairs and capital replacements” shall mean any repairs
or replacements costing in excess of Twenty-Five Thousand Dollars ($25,000)
and/or which under generally accepted accounting principles are properly
classified as capital expenses. Tenant shall pay Tenant’s pro rata share of the
costs of making such repairs or replacements (the “Capital Costs”) during the
period of the Term in which it benefits from such repairs or replacements.
Tenant’s pro rata share of the Capital Costs shall equal a fraction, the
numerator of which shall be the number of years remaining in the Term, and the
denominator of which shall be the life expectancy of the capital replacements,
expressed as a number of years, multiplied by the Capital Costs. The life
expectancy of the capital replacement shall be determined as the useful life for
book purposes consistent with generally accepted accounting principles. Tenant
shall pay its pro rata share of the Capital Costs on a monthly basis as and when
it pays its CAM charges pursuant to Section 6. Repairs or replacements required
under this Lease shall be made within a reasonable time (depending on the nature
of the repair or replacement needed) after receiving notice or having actual
knowledge of the need for a repair or replacement. Neither party shall have any
responsibility for maintenance, repair or replacement of the equipment listed
under “Dormant Systems and Equipment” on Exhibit “C” (the “Dormant Equipment”).
Tenant may at any time utilize the Dormant Equipment but it shall have no
obligation to maintain, repair or replace such equipment regardless of such use.
Tenant shall be solely responsible for the maintenance, repair and replacement
of the equipment listed as “Special to NPS Systems and Equipment” on Exhibit “C”
(the “Special Equipment”). Tenant may, but shall not be obligated to, remove any
of the Dormant Equipment or the Special Equipment at the end of the Lease Term.
Tenant shall repair any damage caused to the Leased Premises in connection with
such removal.

Section 14. Tenant to Comply with Laws, etc. Tenant shall and will at its own
cost and expense promptly execute and comply with any and all requirements at
any time affecting the Leased Premises imposed by any present or future,
foreseen or unforeseen, law, statute, or governmental authority now existing or
hereafter created (excluding, however, any violations existing, entered or filed
against or noticed with respect to the Leased Premises on or before the
Commencement Date), relating to changes or requirements incidental to or the
result of any use or occupation of the Premises by Tenant. Tenant shall further
so comply with each and every rule, order and requirement of any federal, state,
municipal, legislative, executive, judicial or other governmental body,
commissioner or officer or of any bureau or department thereof, whether now
existing or hereafter created, having jurisdiction over the Leased Premises or
any part thereof, or exercising any power relative thereto or to the owners,
tenants or occupants thereof. Notwithstanding the foregoing sentences, if any
such compliance requires alteration to the Building and incurrence of a “Capital
Cost” as defined in Section 13, then such cost shall be shared pro rata between
Landlord and Tenant in accordance with the provisions of Section 13.

Section 15. No Waiver. The failure of Landlord to insist in any one or more
instances upon the strict performance of any of the terms, covenants, conditions
and agreements of this Lease, or to exercise any option herein conferred, shall
not be considered as waiving or relinquishing for the future any such terms,
covenants or conditions, agreements or options, but the same shall continue and
shall remain in full force and effect; and the receipt of any rent or any part
thereof, whether the rent be that specifically reserved or that which may become
payable under any of the covenants herein contained, and whether the same be
received from Tenant or from any one claiming under or through Tenant or
otherwise shall not

 

- 6 -



--------------------------------------------------------------------------------

be deemed to operate as a waiver of the rights of Landlord to enforce the
payment of rent or charges of any kind previously due or which may thereafter
become due, or the right to terminate this Lease and to recover possession of
the Premises by summary proceedings or otherwise, as Landlord may deem proper,
or to exercise any of the rights or remedies reserved to Landlord hereunder or
which Landlord may have at law, in equity or otherwise.

Section 16. Landlord’s Right of Access. Landlord or Landlord’s agents shall have
the right to enter the Premises in a reasonable manner during normal business
hours following at least twenty-four (24) hours’ prior notice, to examine the
same, and to show them to prospective purchasers, mortgagees, or, during the
last six (6) months of the Term, lessees. Nothing herein contained, however,
shall be deemed or construed to impose upon Landlord any obligations,
responsibility or liability whatsoever, for the care, supervision or repair, of
the Leased Premises or any part thereof, other than as herein expressly
provided.

Section 17. Priority of Mortgages. This Lease and any assignment or sublet
undertaken pursuant to Section 18 hereof shall be and remain subject and
subordinate to any existing mortgage and any mortgage or mortgages that may
hereafter be placed against the Leased Premises provided the mortgagee provides
a subordination, non-disturbance and attornment agreement to the Tenant on
commercially reasonable terms and specifically providing that the mortgagee
agrees to the release of insurance proceeds in accordance with the terms of
Section 19 hereof, and to all renewals, modifications, consolidations,
replacements and extensions thereof. Tenant will execute estoppel certificates
and Subordination and Non-Disturbance Agreements in such reasonable form as may
be requested in connection with such mortgages.

Section 18. Assignment, Subletting. Without the prior written consent of
Landlord (which consent Landlord shall not unreasonably withhold, condition or
delay, due consideration being given to the experience of the proposed assignee
or subtenant in the conduct of businesses permitted by this Lease and also to
the financial stature of such proposed assignee or subtenant), neither Tenant,
nor Tenant’s legal representatives or successors in interest shall assign this
Lease, by operation of law or otherwise, or sublet the whole or any part of the
Leased Premises; and no assignment shall in any way release Tenant from its
primary obligations to Landlord, or limit or otherwise reduce its liability to
Landlord. Without limitation, the term “assign” as used herein, shall include:
(i) an assignment of a part interest in this Lease or a part interest in the
Premises; and (ii) any merger, consolidation, transfer (singly or in
combination) of shares or interests constituting more than half of the total
shares or interests outstanding or any other transaction the effect of which is
directly or indirectly to transfer to any third party the benefits of this
Lease, unless the successor would have an equal or greater net worth than Tenant
in which case such transfer shall not be included in the term “assign”. Landlord
shall consent to Tenant’s assignment of its rights under this Lease: (a) to a
wholly owned subsidiary of Tenant; or (b) as security in favor of any bank or
lending institution to secure any loan or other financial accommodation by such
bank or lending institution to Tenant, provided that such assignment shall not
encumber, and shall remain subordinate to, the interest of Landlord or
Landlord’s mortgagee in the Leased Premises and that such collateral assignment
shall be consistent with the terms of this Lease, and provided, further, that
Landlord and such mortgagee shall enter into a written agreement to that effect,
in form reasonably satisfactory to Landlord.

Section 19. Damage or Destruction. If the Premises are damaged by fire or by any
other cause, the following provisions shall apply:

 

  (a)

If the damage is to such extent that the cost of restoration, as reasonably
estimated by Landlord, will equal or exceed Six Hundred Thousand Dollars and
00/100 ($600,000.00), Landlord may, no later than sixty (60) days following the
damage, give Tenant a notice

 

- 7 -



--------------------------------------------------------------------------------

  stating that Landlord elects to terminate this Lease. If such notice shall be
given: (i) this Lease shall terminate on the third day after the giving of said
notice; (ii) Tenant shall surrender possession of the Premises within a
reasonable time thereafter; and (iii) all rent shall be apportioned as of the
date of such surrender and any rent paid for any period beyond said date shall
be repaid to Tenant.

 

  (b) If the cost of restoration, as reasonably estimated by Landlord, shall
amount to less than Six Hundred Thousand Dollars and 00/100 ($600,000.00), or if
despite the cost Landlord does not give notice to Tenant of its election to
terminate in accordance with Subsection 19(a), above, Landlord shall restore the
Premises with reasonable promptness, subject to delays beyond Landlord’s
control, and Tenant shall not have the right to terminate this Lease on account
of such damage (unless such restoration cannot be completed within ninety
(90) days of the date of casualty, in which event Tenant will have the right to
terminate this Lease forthwith, by written notice to Landlord).

Landlord need not restore fixtures, improvements or other property of Tenant
except when damage is occasioned by gross or willful negligence of Landlord, its
agents or contractors.

In any case in which the use of the Premises is affected by any such damage,
there shall be either an abatement or a reduction in rent during the period for
which the Premises are not reasonably usable for the purposes for which they are
leased hereunder, the amount of such abatement or reduction to fairly and
appropriately reflect the degree to which Tenant is thereby prevented from using
the Premises for such purposes. The words “restoration” and “restore” as used in
this Section shall include repairs. In no event shall Tenant be responsible for
any expenses associated with any restoration or repairs under this clause.

Section 20. Eminent Domain. If, at any time during the term of this Lease, title
to a substantial portion of the Premises (meaning thereby so much as shall
render the remaining portion substantially unusable by the Tenant for the
purposes set forth in Section 3) shall be taken by exercise of the right to
condemnation or eminent domain or by agreement between Landlord and those
authorized to exercise such right (all such proceedings being collectively
referred to as a “Taking”), this Lease shall terminate and expire on the date of
such Taking and rent shall be apportioned and paid to the date of such Taking.
Except as expressly set forth below, any award for the value of the Premises,
land, buildings and improvements, and loss of rent from Tenant, shall belong to
Landlord, and Tenant shall not be entitled to share in any such award. To the
extent such compensation award or recovery to Tenant does not diminish the
amount of the compensation award or recovery otherwise awardable to Landlord,
Tenant shall have the right to claim and recover from the condemning authority,
but not from the Landlord, such compensation as may be separately awarded or
recoverable by Tenant in Tenant’s own right on account of any and all damage to
Tenant’s business by reason of any condemnation, for and on account of any cost
or loss to which Tenant might be put in relocating its business or removing
Tenant’s merchandise, furniture, fixtures and equipment from the Premises, for
any cost or loss to Tenant’s improvements, or for loss of the value, if any, of
Tenant’s leasehold interest at the time of the Taking.

If the title to less than a “substantial portion” of the Premises shall be taken
in condemnation so that the business conducted on said Premises can be continued
without material diminution, this Lease shall continue in full force and effect.
If the Taking does not amount to a substantial portion but does materially
adversely affect the Tenant’s ability to conduct its business, the rent from and
after the date of the vesting of title in the condemnor shall be equitably
adjusted to reflect the diminished value of the Premises to the Tenant as a
direct result of the condemnation.

Section 21. Indemnity. Tenant shall indemnify and save harmless Landlord from
and against any and all liability, claims, demands, damages, expenses, fees,
fines, penalties, suits, proceedings,

 

- 8 -



--------------------------------------------------------------------------------

actions and causes of action of every kind and nature, including Landlord’s
costs and reasonable attorneys’ fees, suffered or incurred as a result of any
breach by Tenant, its agents, servants, employees, visitors or licensees of any
covenant or condition of this Lease, or as a result of Tenant’s use or occupancy
of the Leased Premises, or the carelessness, negligence or improper conduct of
Tenant, its agents, servants, employees, visitors or licensees; provided,
however, that it is understood and agreed that the obligations of Tenant
hereunder shall not extend to the gross negligence or willful misconduct of
Landlord, its employees, agents or representatives.

Landlord shall indemnify and save harmless Tenant from and against any and all
liability, claims, demands, damages, expenses, fees, fines, penalties, suits,
proceedings, actions and causes of action of every kind and nature, including
Tenant’s costs and reasonable attorneys’ fees, suffered or incurred as a result
of any breach by Landlord, its agents, servants, employees, visitors or
licensees of any covenant or condition of this Lease, or as a result of
Landlord’s fulfillment of its obligations under this Lease, or the carelessness,
negligence or improper conduct of Landlord, its agents, servants, employees,
visitors or licensees; provided, however, that it is understood and agreed that
the obligations of Landlord hereunder shall not extend to the gross negligence
or willful misconduct of Tenant, its employees, agents or representatives.

Section 22. Events of Default, Remedies, Damages.

 

  (a) Each of the following shall constitute an Event of Default:

 

  (i) Tenant shall fail to pay when and as due any Minimum Rent or Additional
Rent payable under this Lease, and such default shall continue for a period of
ten (10) days after written notice of such default from Landlord to Tenant; or

 

  (ii) Tenant shall fail to perform or comply with any of the agreements, terms,
covenants or conditions in this Lease, other than those referred to in
Subsection 22(a)(i), for a period of thirty (30) days after notice from Landlord
to Tenant specifying the items in default, or in the case of a default or
contingency which cannot with due diligence be cured within said thirty (30) day
period, Tenant shall fail to commence within said thirty (30) day period the
steps necessary to cure the same and thereafter to prosecute the curing of such
default with due diligence (it being understood that the time of Tenant within
which to cure shall be extended for such period as may be necessary to complete
the same with all due diligence); or

 

  (iii) Tenant shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or a receiver or trustee shall be appointed
of all or substantially all of the property of Tenant or Tenant shall make any
assignment for the benefit of Tenant’s creditors, or Tenant shall vacate the
Premises.

 

  (b) For so long as an Event of Default shall exist and be continuing, Landlord
may give written notice to Tenant specifying the Event of Default and stating
that Tenant’s rights to the possession, use and occupancy of the Premises under
this Lease shall expire and terminate on the date specified in such notice,
which date shall be at least ten (10) days after the giving of notice, and upon
the date so specified, all rights of Tenant under this Lease shall so expire and
terminate.

 

- 9 -



--------------------------------------------------------------------------------

  (c) Upon termination of Tenant’s rights to possession, use and occupancy of
the Premises under this Lease in accordance with the provisions of Subsection
22(b), above, Landlord shall by prompt written notice to Tenant elect to receive
from Tenant either the damages specified below in Subsection 22(c)(i) or
Subsection 22(c)(ii).

 

  (i) Tenant shall pay Landlord an amount equal to: (x) any Minimum Rent,
Additional Rent and any damages which shall have been due or sustained prior to
such termination, all reasonable costs, fees and expenses (including, but not
limited to, reasonable attorneys’ fees) incurred by Landlord in pursuit of its
remedies hereunder; plus an additional amount equal to (y) the present worth (as
of the date of such termination) of the Minimum Rent and Additional Rent which,
but for such termination of this Lease, would have become due during the
remainder of the term as then constituted; less (z) the fair rental value of the
Premises as of the date of such termination, as reasonably determined by an
independent real estate appraiser selected by Landlord. Such damages shall be
payable to Landlord in one lump sum on demand and shall bear interest at the
rate set forth below in Section 31 until paid. For purposes of this clause,
“present worth” shall be computed by discounting such Minimum Rent and
Additional Rent to present worth at a discount rate equal to one percentage
point above the discount rate then in effect at the Federal Reserve Bank of
Boston; or

 

  (ii) Tenant shall pay Landlord an amount equal to: (x) any Minimum Rent,
Additional Rent and any damages which shall have been due or sustained prior to
such termination, all reasonable costs, fees and expenses (including, but not
limited to, reasonable attorneys’ fees) incurred by Landlord in pursuit of its
remedies hereunder or in thereafter renting the Premises to others from time to
time (which costs may include preparing the Premises for re-letting and of
re-letting the Premises); plus (y) an amount equal to the Minimum Rent and
Additional Rent which, but for such termination would have become due during the
remainder of the term as then constituted, less the amount of Minimum Rent and
Additional Rent, if any, which Landlord shall receive during such period from
others to whom the Premises may be rented (other than any Additional Rent
received by Landlord as a result of any failure of such other person to perform
any of its obligations to Landlord). Any payments due under clause (x) of this
Subsection 22(c)(ii) shall be immediately due and payable. Payments due under
clause (y) of this Subsection 22(c)(ii) shall be due and payable in monthly
installments, in advance, on the first day of each calendar month following
termination of this Lease and continuing until the date on which the term would
have expired but for such termination, provided, however, that in the event
Tenant fails to pay such installments as and when due then the entire amount of
such installments shall become immediately due and payable in full, discounted
to present value as provided in Subsection 22(c)(i) above, at the option of
Landlord.

The failure by Landlord to provide such notice shall constitute an election by
Landlord to receive the damages specified in Subsection 22(c)(ii).

Upon any termination of this Lease, Tenant shall immediately vacate the Premises
and surrender the same to Landlord in the same condition as received, reasonable
wear and tear excepted. In the event Tenant fails to so vacate and surrender the
premises, Tenant shall pay all costs reasonably incurred by Landlord in
requiring Tenant to vacate, including reasonable attorneys’ fees and
disbursements and,

 

- 10 -



--------------------------------------------------------------------------------

further, will pay Landlord a daily occupancy charge equal to one hundred
twenty-five percent (125%) of the average daily rental payable by Tenant during
the most recent Lease Agreement year until Tenant vacates the Premises as
provided in the terms of this Lease. Tenant expressly agrees that, for so long
as any Event of Default shall exist and be continuing, Landlord shall have the
right to immediately regain possession of the Premises and to exclude Tenant
from further use, occupancy and enjoyment thereof, and Tenant waives any and all
claims which it may have against Landlord, regardless of when the same arise, on
account of such regaining of possession by Landlord or such exclusion. Upon the
termination of this Lease, Tenant will remove all goods and effects not the
property of Landlord, at Tenant’s expense. Any damage thereby caused to the
Premises shall be promptly repaired by Tenant, at Tenant’s expense. At
Landlord’s option, any goods and effects not so removed shall be deemed
abandoned by Tenant and thereupon shall become the sole property of Landlord. In
the event Tenant shall fail or refuse to vacate the Premises without breach of
the peace after termination, Landlord may obtain a court order for the payment
of rent into court in accordance with the terms of 12 V.S.A. § 4853a. Landlord
shall also have all other rights and remedies as may be available under
applicable law at the time of the occurrence of the Event of Default.

Section 23. Signs. Tenant shall not install or display any sign, logo or
advertising medium on the outside of the Premises or any other portion of
Landlord’s property unless Landlord shall have given its prior consent to the
sign, display or advertising medium, which consent shall not be unreasonably
withheld or delayed, and Tenant shall have obtained from such others including
government authorities and agencies with or claiming jurisdiction over the
Premises all necessary permits and approvals for the proposed sign, display or
advertising medium. Subject to any required governmental approvals, Landlord
hereby consents to all existing signage and Tenant placing signage on the
Landlord’s Building, on the monument of the Landlord’s Building and at Tenant’s
entry to the Landlord’s Building, at Tenant’s sole expense.

Section 24. Broker Commissions. The parties hereto warrant and represent to each
other that they have no knowledge of any real estate broker or agent to whom a
commission may be payable as a result of this transaction or any such knowledge
of any other finder’s fees or commissions related thereto. Tenant shall be
solely responsible for any consulting fees owed to McCall & Almy, Inc.
(representing the Tenant) in connection with this Lease. Each party agrees to
indemnify and hold harmless the other for all claims or demands of any real
estate agent or broker claiming by, through, or under such party. This
indemnification shall also include payment of costs and attorneys’ fees incurred
by a party in defense of a claim for such real estate commissions or fees.

Section 25. Environmental Covenants. Tenant shall comply with all environmental
laws, rules, regulations, statutes and ordinances, including, without
limitation, those applicable to “hazardous substances.” Tenant shall
unconditionally, absolutely and irrevocably agree to indemnify, defend and hold
harmless Landlord and its officers, employees, agents, and contractors, from and
against and to pay in full on demand by Landlord all loss, cost and expense
(including, without limitation, attorneys’ fees and disbursements and fees of
other professionals advising Landlord) of whatever nature suffered or incurred
by Landlord on account of the existence on the Leased Premises, or the release
or discharge from the Leased Premises, of hazardous substances caused by Tenant
or its employees, agents, licensees and subcontractors, including, without
limitation, any claims, costs, losses, liabilities and expenses arising from the
violation (or claimed violation) of any environmental laws or the institution of
any action by any party against Tenant, Landlord or the Leased Premises based
upon nuisance, negligence or other tort theory alleging liability due to the
improper generation, storage, disposal, removal, transportation or treatment of
hazardous substances by Tenant or its employees, agents, licensees and
subcontractors, or the imposition of a lien on any part of the Leased Premises
under the Comprehensive Environmental Response Compensation and Liability Act of
1980, 42 U.S.C. 9601, et seq., as amended (“CERCLA”), and the Vermont Waste
Management Statutes, Vt. Stat. Ann. Title 10, Ch. 159, or any other laws

 

- 11 -



--------------------------------------------------------------------------------

pursuant to which a lien or liability may be imposed on Landlord due to the
existence of hazardous substances by Tenant or its employees, agents, licensees
and subcontractors. As Tenant occupied the Property as owner of the Property
prior to the Commencement Date, Landlord shall not be required to indemnify,
defend and hold harmless Tenant from and against any damages related to or
arising from the presence of hazardous substances on the Property prior to the
Commencement Date.

Section 26. Lease Not to be Recorded. If this Lease shall be recorded by or on
behalf of Tenant, except at the express request of Landlord, at the option of
Landlord, it thereupon shall be and become null, void and of no further force or
effect, and all rights of Tenant hereunder shall cease; provided, however, that
the parties expressly agree that a notice of lease setting forth the names of
the parties, a description of the Leased Premises, and the lease term, and in
form compliant with 27 V.S.A. §341(c) and otherwise mutually agreeable to
Landlord and Tenant and signed by both of them, may be recorded by either
Landlord or Tenant, and each party agrees to execute such a notice of lease upon
the request of the other.

Section 27. Quiet Enjoyment. Landlord covenants that the said Tenant, on paying
all rent required to be paid by Tenant, and observing and performing all
covenants and undertakings by Tenant to be performed hereunder, shall and may
peaceably have and enjoy said Premises for the term aforesaid in accordance with
the terms of this Lease.

Section 28. Notices. Any notice or other communication to be given hereunder
shall be in writing and mailed or telecopied to such party at the address or
number set forth below:

 

If to Landlord:    Malone Properties, Inc.    c/o Patrick Malone    122 Gallison
Hill Road    Montpelier, VT 05602    Telephone (802) 229-5747    Telecopier
(802) 223-9023 With a copy to:    Robert H. Rushford, Esq.    Gravel & Shea PC
   76 St. Paul Street, 7th Floor    P. O. Box 369    Burlington, VT 05402-0369
   Telephone No.: (802) 658-0220    Telecopier No.: (802) 658-1456 If to Tenant:
   Northern Power Systems, Inc.    29 Pitman Road    Barre, VT 05641    Attn:
Kathy Brouilette    Telephone No.: (802) 461-2960    Telecopier No.: (802)
461-2998

 

- 12 -



--------------------------------------------------------------------------------

With a copy to:    Northern Power Systems, Inc.    281 Winter Street    Suite
120    Waltham, MA 02451    Attn: General Counsel    Telephone No.: (617)
871-6061    Telecopier No.: (617) 871-1433 With a copy to:    Molly K. Langan,
Esq.    Dinse, Knapp & McAndrew, P.C.    209 Battery Street    Burlington, VT
05401    Telephone No.: (802) 864-5751    Telecopier No.: (802) 859-8730

or to such other person, address or number as the party entitled to such notice
or communication shall have specified by notice to the other party given in
accordance with the provisions of this Section. Any such notice or other
communication shall be deemed given: (i) if mailed, three (3) business days
after deposited in the mail, properly addressed and with postage prepaid; or
(ii) if sent by telecopy, when transmitted.

Section 29. Disclaimer for Security. Tenant acknowledges that neither Landlord’s
Building nor the Premises are furnished with a security system and Tenant if it
so desires, shall be responsible, at its own cost and expense, for installing a
security system and or other security measures for the protection of the
Premises and Tenant’s personal property stored therein. The Landlord shall not
be held liable for any loss or damage to Tenant’s personal property, fixtures or
fit-up by reason of failure to provide adequate security or ineffectiveness of
security measures undertaken. Tenant acknowledges that the Landlord is not an
insurer and Tenant assumes all risk of loss to its personal property, fixtures
and fit-up, and further acknowledge that neither the Landlord nor its agents
have made any representation or warranty, nor has Tenant relied upon any
representation or warranty, express or implied, including any warranty of
merchantability or fitness for any particular purpose relative to any security
measures recommended or undertaken.

Section 30. Waiver of Rule of Construction. The parties waive the benefit of any
rule that this Lease is to be construed strictly against one party or the other.

Section 31. Delinquent Rent and Additional Rent. If Tenant shall fail to pay any
Minimum Rent or any Additional Rent within ten (10) days of when the same is due
and payable hereunder, the unpaid amount shall bear interest from the due date
thereof to the date of payment at the rate of 1-1/2% per month; provided,
however, that if such rate is higher than the maximum rate of interest allowed
under applicable law, the interest payable hereunder shall be the maximum rate
allowed.

Section 32. Holding Over. Any holding over after the expiration of the term
hereof shall be construed to be a tenancy from day to day only, at the rate of
one hundred twenty-five percent (125%) of the rent in effect immediately prior
to such expiration (prorated on a daily basis) and otherwise on the terms and
conditions herein specified so far as applicable.

Section 33. Force Majeure. In the event that Landlord or Tenant shall be
delayed, hindered in or prevented from the performance of any act required
hereunder, by reason of strikes, lock-outs, labor troubles, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, the act, failure to act or default of the other party, war
or other reason beyond its control, then performance of such act shall be
excused for the period of the delay and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay.

 

- 13 -



--------------------------------------------------------------------------------

Section 34. Successors and Assigns. All the terms and conditions of this Lease
shall be binding upon and shall inure to the benefit of the legal
representatives, successors and permitted assigns of the parties hereto. The
term “Landlord” means only the owner of the Leased Premises for the time, and
upon any transfer of title to the Leased Premises, the transferor shall
automatically be relieved of all further liability under this Lease, and the
transferee shall automatically be and become responsible for all obligations of
Landlord hereunder.

Section 35. Termination. On the termination date of the Term, Tenant shall:
(a) immediately vacate the Premises and surrender the same to Landlord;
(b) repair all damage to the Premises and the fixtures and personal property of
Landlord located on the Premises caused by Tenant’s removal of its furniture and
trade fixtures; and (c) at the option of Landlord either: (i) abandon all
improvements, alterations and modifications made by Tenant to the Leased
Premises prior to the date of termination, in which event such improvements,
alterations and modifications shall be and become, without further action on the
part of Tenant, the property of Landlord, free and clear of all claims by Tenant
and any person claiming by, through or under Tenant; or (ii) remove said
improvements, alterations and modifications and restore the Premises to the same
condition which existed on the Commencement Date, reasonable wear and tear
excepted.

Each party’s obligation to indemnify the other under Section 21 and Tenant’s
Environmental Covenants under Section 25 shall survive the termination or
expiration of this Lease.

Section 36. Landlord Not Personally Liable. If Landlord or any successor in
interest of Landlord is a mortgagee, or an individual, joint venture, tenancy in
common, corporation, limited liability company, firm or partnership, general or
limited, it is specifically understood and agreed that there shall be absolutely
no personal liability on the part of such mortgagee or such individual or on the
part of the members of such corporation, limited liability company, firm,
partnership or joint venture with respect to any of the terms, covenants and
conditions of this Lease, and that Tenant shall look solely to the equity of
Landlord or such successor in interest in the Premises for the satisfaction of
each and every remedy of Tenant in the event of any breach by Landlord or by
Landlord’s successor of any of the terms, covenants and conditions of this Lease
to be performed by Landlord, such exculpation of personal liability to be
absolute and without any exception whatsoever.

Section 37. Authorization and Binding Effect of Agreement. The execution,
delivery and performance of this Lease and each other document or instrument
required to be delivered pursuant hereto by the Tenant and the Landlord have
been duly authorized by their respective Boards of Directors and by their
respective shareholders, and this Lease and each other document or instrument
required to be delivered pursuant hereto is the legal, valid and binding
obligation of the Tenant and the Landlord and is enforceable against the Tenant
and the Landlord in accordance with its respective terms; subject, as to
enforcement only, to bankruptcy, insolvency, reorganization, moratorium or
similar laws at the time in effect affecting the enforceability of the rights of
creditors generally.

Section 38. Entire Agreement, Applicable Law. This Lease with any exhibits and
riders attached hereto contains the entire agreement of the parties and no
representations, inducements, promises or agreements not embodied herein shall
be of any force or effect, unless the same are in writing and signed by or on
behalf of the party to be charged. The captions of particular Sections are
inserted as a matter of convenience only and are in no way to affect or define
the scope or intent of this Lease or any provision thereof. This Lease shall be
governed by and interpreted in accordance with the laws of the State of Vermont.

 

- 14 -



--------------------------------------------------------------------------------

Section 39. No Option. Submission of this Lease for examination does not
constitute a reservation of or option for the Premises and this Lease becomes
effective as a lease only upon execution and delivery of this Lease by Landlord
and Tenant.

Section 40. Counterparts. This Lease may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, as evidenced by the signatures of their duly
authorized agents, do hereby execute this Lease as of the 18th day of June,
2014.

 

IN PRESENCE OF:     MALONE PROPERTIES, INC.

/s/ Witness

    By:  

/s/ Patrick Malone

Witness       Patrick Malone,       Duly Authorized Agent

STATE OF VERMONT

COUNTY OF CHITTENDEN, SS.

On this 18th day of June, 2014, personally appeared PATRICK MALONE, Duly
Authorized Agent of MALONE PROPERTIES, INC., to me known to be the person who
executed the foregoing instrument, and he acknowledged this instrument, by him
signed, to be his free act and deed and the free act and deed of MALONE
PROPERTIES, INC.

 

Before me,  

/s/ Notary Public

  Notary Public Notary commission issued in Washington County My commission
expires: 2/10/15

[Additional signature page follows]

 

- 16 -



--------------------------------------------------------------------------------

    NORTHERN POWER SYSTEMS, INC.

/s/ Eugene Holland

    By:  

/s/ Elliot J. Mark

Witness       Duly Authorized Agent       Elliot J. Mark, Vice President

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF ESSEX, SS.

On this 19th day of June, 2014, before me appeared Elliot J. Mark to me
personally known, who, being by me duly affirmed, did say that he is the vice
president of Northern Power Systems, Inc. and that the seal affixed to said
instrument is the corporate seal of said corporation, and that the instrument
was signed and sealed in behalf of said corporation by authority of its board of
directors, and said Elliot J. Mark acknowledged said instrument to be the free
act and deed of said corporation.

 

/s/ Sherri N. Griffin

Notary Public Print name: Sherri N. Griffin My commission expires: June 19, 2020